        Case 9:19-cv-00098-DLC Document 86 Filed 09/11/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

 THOMAS ALLT and ADRIANA                               CV 19–98–M–DLC
 ALLT, husband and wife,

                      Plaintiffs,
                                                             ORDER
 vs.

 TRAVEL CENTERS OF AMERICA,
 INC., d/b/a TA OPERATING LLC;
 and BUSINESS ENTITIES I through
 X,

                       Defendants.

       Before the Court is the parties’ Stipulation for Dismissal with Prejudice.

(Doc. 85.)

       IT IS ORDERED that the above-captioned case is DISMISSED with

prejudice, all parties to bear their own attorneys’ fees and costs.

       DATED this 11th day of September, 2020.
